COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00045-CV


Rukmi Indah Idniarti, Rubby                §    From the 153rd District Court
Valentina Issakh, Yohannes Roditya,
Mulyani Irianti, Dina Novia Sari,
Novianti Debby Putri, Drrj Tri
Saputra, and Siti Sarah                    §    of Tarrant County (153-197338-03)


v.                                         §
                                                May 9, 2013

Bell Helicopter Textron, Inc. and Bell
Helicopter Korea, Inc.                     §    Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants, Rukmi Indah Idniarti, Rubby Valentina

Issakh, Yohannes Roditya, Mulyani Irianti, Dina Novia Sari, Novianti Debby Putri,

Drrj Tri Saputra, and Siti Sarah shall pay all costs of this appeal, for which let

execution issue.
SECOND DISTRICT COURT OF APPEALS

By _________________________________
   Justice Bob McCoy